DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed July 6, 2022, with respect to Claims 1-4, 8-10, 14-15, 19, 21, and 23 were rejected under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sexton et al. (US Patent No. 8,753,502 B1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-10, 14-15, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1).
Regarding Claim 1, Palmas et al. reference discloses a catalyst regenerator for a catalytic dehydrogenation process comprising: 
a mixing chamber including a spent catalyst pipe inlet and a regenerated catalyst pipe inlet for mixing spent catalyst and regenerated catalyst together (Figure 2, numerals 120, 82’, 48’); 
an oxygen supply gas distributor for distributing an oxygen supply gas to the catalyst (Figure 2, numeral 64’ and 68’); 
a combustion chamber in which coke is combusted from said spent catalyst in the presence of oxygen (Figure 2, numeral 54’); and 
a gas distributor for distributing combustion gas to the regenerator for combustion in the combustion chamber (Figure 2, numeral 74’).
However, Palmas et al. does not disclose that the combustion gas of the gas distributor is fuel gas. Sexton et al. discloses that the uses of a low carbon fuel with a FCC catalyst combustion chamber would minimize CO2 emissions while satisfying unit heat balance and will further reduce coke yield and CO2 emissions while improving energy efficiency (Abstract and Figures 3, 4, 7, 8, numerals 66 – fuel gas and 68- oxygen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low carbon fuel for the combustion gas of the gas distributor as taught by Sexton et al., since Sexton et al. states at Abstract that such a modification would minimize CO2 emissions while satisfying unit heat balance and reduce coke yield and CO2 emissions while improving energy efficiency.
Regarding Claim 2, Palmas et al. and Sexton et al. references disclose the catalyst regenerator of claim 1 further comprising a mixing tube in said mixing chamber to facilitate mixing between said spent catalyst, said regenerated catalyst (Palmas et al. - Figure 2, numeral 120).
Regarding Claims 3 and 19, Palmas et al. and Sexton et al. references disclose the catalyst regenerator of claim 2 further comprising an opening in a lateral wall of said tube (Figure 2, numeral 120).
Regarding Claim 4, Palmas et al. and Sexton et al. references disclose the catalyst regenerator of claim 3 wherein the opening in said tube is coterminous with one of the spent catalyst pipe inlet and the regenerated catalyst pipe inlet (Palmas et al. - Figure 2, numeral 120)..
Regarding Claim 8, Palmas et al. reference discloses a process for regenerating dehydrogenation catalyst from a catalytic dehydrogenation reaction comprising: 
mixing spent catalyst and regenerated catalyst together to provide a mixture of catalyst (Column 8, Lines 6-11, Figure 2, numerals 82’, 48’ and 120); 
distributing an oxygen supply gas to said catalyst (Column 5, Lines 12-15, Figure 2, numeral 64’); 
distributing combustion gas to said catalyst (Column 8, Lines 34-39 and Figure 2, numeral 72’); and 
combusting said combustion gas and carbon on said spent catalyst with oxygen supply gas to provide flue gas and regenerated catalyst (Column 8, Lines 36-46).
However, Palmas et al. does not disclose that the combustion gas of the gas distributor is fuel gas. Sexton et al. discloses that the uses of a low carbon fuel with a FCC catalyst combustion chamber would minimize CO2 emissions while satisfying unit heat balance and will further reduce coke yield and CO2 emissions while improving energy efficiency (Abstract and Figures 3, 4, 7, 8, numerals 66 – fuel gas and 68- oxygen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low carbon fuel for the combustion gas of the gas distributor as taught by Sexton et al., since Sexton et al. states at Abstract that such a modification would minimize CO2 emissions while satisfying unit heat balance and reduce coke yield and CO2 emissions while improving energy efficiency.
Regarding Claim 9, Palmas et al. and Sexton et al. references disclose the process of claim 8 further comprising: 
separating said flue gas from said regenerated catalyst (Palmas et al. - Column 8, Lines 40-43); 
recycling a portion of said regenerated catalyst to said mixing step (Palmas et al. - Column 8, Lines 49-51); 
transporting another portion of said regenerated catalyst to the catalytic dehydrogenation process (Palmas et al. - Column 8, Line 53-55).
Regarding Claim 10, Palmas et al. and Sexton et al. references disclose the process of claim 8 further comprising combusting carbon on said spent catalyst with oxygen supply gas while the oxygen supply gas and catalyst ascend in a regenerator (Palmas et al. - Column 8, Lines 32-39).
Regarding Claim 14, Palmas et al. and Sexton et al. references disclose the process of claim 8 wherein said spent catalyst and said regenerated catalyst are mixed in a mixing chamber and said fuel gas contacts said mixture after said mixture exits said mixing chamber (Palmas et al. - Column 8, Lines 36-46 and Figure 2, numeral 72’ and 74’).
Regarding Claim 15, Palmas et al. and Sexton et al. references disclose the process of claim 14 wherein said oxygen supply gas lifts said catalyst in said mixing chamber (Palmas et al. - Column 8, Lines 36-46).
Regarding Claim 21, Palmas et al. reference discloses a process for regenerating spent catalyst from a catalytic reaction comprising: 
distributing an oxygen supply gas to the spent catalyst (Figure 1, numeral 64 and Column 4, Lines 45-61); 
distributing a combustion gas to said spent catalyst through a discharge nozzle at a particle Reynolds No. based on the spent catalyst of about 40 to about 4000 (Figure 1, numeral 66 and Column 4, Line 58- Column 5, Line 5 – the gas velocity from low distributor will be insufficient to entrain catalyst and remove catalyst from the bed, thereby preserving the catalyst bed; thus, the Reynolds No. in this zone is in laminar flow which is less than about 2000); and 
combusting said combustion gas and carbon on said spent catalyst with oxygen from said oxygen supply gas to provide flue gas and regenerated catalyst (Column 8, Lines 36-46).
However, Palmas et al. does not disclose that the combustion gas of the gas distributor is fuel gas. Sexton et al. discloses that the uses of a low carbon fuel with a FCC catalyst combustion chamber would minimize CO2 emissions while satisfying unit heat balance and will further reduce coke yield and CO2 emissions while improving energy efficiency (Abstract and Figures 3, 4, 7, 8, numerals 66 – fuel gas and 68- oxygen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low carbon fuel for the combustion gas of the gas distributor as taught by Sexton et al., since Sexton et al. states at Abstract that such a modification would minimize CO2 emissions while satisfying unit heat balance and reduce coke yield and CO2 emissions while improving energy efficiency.
Regarding Claim 23, Palmas et al. and Sexton et al. references disclose the process of claim 21 further comprising a fluid Reynolds No. based on the fuel gas of about 10,000 to about 2,000,000 (Palmas et al. - Column 5, Lines 5-7 and Column 5, Lines 23-35– the Reynolds number for turbulent flow is greater than 4000).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1) and Pretz et al. (US Patent No. 9,889,418 B2).
Regarding Claim 5, Palmas et al. and Sexton et al. references disclose the catalyst regenerator of claim 1 including a fuel injector penetrating through the wall of the regenerator (Figure 2, numeral 72’) . However, Palmas et al. does not disclose a fuel distribution section that comprises fuel injectors penetrating through a wall of said regenerator. Pretz et al. reference discloses a fluidized fuel gas combustor system comprising a plurality of air injection diffuser (Figures 1 and 2, numeral 9 – fuel injectors and 11 – penetrating through the wall of the regenerator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fuel injector of Palmas et al. and Sexton et al. with the fuel distribution as taught by Pretz et al., since Pretz et al. states at Abstract that such a modification would maximize even mass distribution of a fuel gas injected through the fuel gas diffusers in the vessel.
Regarding Claim 17, Palmas et al. reference discloses a catalyst regenerator for a catalytic dehydrogenation process comprising: 
a mixing chamber including a spent catalyst pipe inlet and a regenerated catalyst pipe inlet for mixing spent catalyst and regenerated catalyst together and an oxygen supply gas distributor for distributing an oxygen supply gas to the catalyst (Figure 2, numeral 120 – mixing chamber, 48’ – spent catalyst pipe inlet, 82’ – regenerated catalyst pipe inlet, 64’ – oxygen supply);
a combustion chamber in which coke is combusted from said spent catalyst in the presence of oxygen (Figure 2, numeral 54’ – combustion chamber); and 
a gas distributor for distributing fuel gas to the regenerator for combustion in the combustion chamber (Figure 2, numeral 74’).
However, Palmas et al. does not disclose that the combustion gas of the gas distributor is fuel gas. Sexton et al. discloses that the uses of a low carbon fuel with a FCC catalyst combustion chamber would minimize CO2 emissions while satisfying unit heat balance and will further reduce coke yield and CO2 emissions while improving energy efficiency (Abstract and Figures 3, 4, 7, 8, numerals 66 – fuel gas and 68- oxygen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low carbon fuel for the combustion gas of the gas distributor as taught by Sexton et al., since Sexton et al. states at Abstract that such a modification would minimize CO2 emissions while satisfying unit heat balance and reduce coke yield and CO2 emissions while improving energy efficiency.
Palmas et al. further does not disclose a fuel distribution section between said mixing chamber and said combustion chamber including fuel distributors for distributing fuel to the regenerator for combustion in the combustion chamber. Pretz et al. reference discloses a fluidized fuel gas combustor system comprising a plurality of air injection diffuser (Figures 1 and 2, numeral 9 – fuel injectors and 11 – penetrating through the wall of the regenerator). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fuel injector of Palmas et al. with the fuel distribution as taught by Pretz et al., since Pretz et al. states at Abstract that such a modification would maximize even mass distribution of a fuel gas injected through the fuel gas diffusers in the vessel.
Regarding Claim 20, Palmas et al., Sexton et al. and Pretz et al. references disclose the catalyst regenerator of claim 17 wherein said fuel distribution section comprises fuel injectors penetrating through a wall of said section (Pretz et al. – Figures 1 and 2, numeral 11).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1) and Hedrick (US 2009/0264279 A1).
Regarding Claim 7, Palmas et al. and Sexton et al. references disclose the catalyst regenerator of claim 2 further including a baffle above said tube. Hedrick reference discloses a catalyst regenerator comprising baffles in the combustion chamber for allowing gas to flow upwardly and preventing backmixing (Figure, numerals 38 and 48 and Paragraphs [0024] and [0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use baffles as taught by Hedrick, since Hedrick states at Paragraph [0024] that such a modification would allow gas to flow upwardly and prevent backmixing.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1) and Nawaz (US 2016/0199823 A1).
Regarding Claim 11, Palmas et al. and Sexton et al. references disclose the process of claim 8 except for the dehydrogenation catalyst comprises a small to medium pore molecular sieve or is amorphous and incorporates a dehydrogenation metal. Nawaz reference discloses selective zeolite supported catalysts for dehydrogenation wherein the dehydrogenation catalyst composition comprising a silicoaluminophosphate zeolite molecular sieve support, e.g., a small pore size silicoaluminophosphate zeolite molecular sieve support (Paragraph [0097]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hydrogenation catalyst as taught by Nawaz, since Nawaz states at Paragraph [0072] that such a modification would exhibit high catalytic activity and improve hydrothermal stability and provide a high degree of selectivity.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1).
Regarding Claim 12, Palmas et al. and Sexton et al. references disclose the process of claim 8 except for a rate of regenerated catalyst to said mixing step is 0.5 to 10 times the rate of spent catalyst to the mixing step. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed mixing rate of spent catalyst and regenerated catalyst, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233. Also, Palmas et al. that recirculation of regenerated catalyst, by mixing hot catalyst from the dense catalyst bed with relatively cold spent catalyst from the reactor would raise the overall temperature of the catalyst and gas mixture in the turbulent zone (Column 5, Lines 51-56); thus, the rate of regenerated catalyst and the rate of spent catalyst would be depended on the overall temperature needed in the turbulent zone.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1) and Davydov et al. (US Patent No. 9,266,103 B1).
Regarding Claims 13 and 16, Palmas et al. and Sexton et al. reference discloses the process of claim 8 except for one of said spent catalyst and said regenerated catalyst is fed to a tube and the other of said spent catalyst and said regenerated catalyst is fed to an annulus outside of said tube and distributing fuel gas to said regenerated catalyst before mixing said spent catalyst and said regenerated catalyst. Davydov et al. reference discloses a catalyst regenerator includes a combustion chamber with a combustion chamber diameter and combustion chamber bottom with a mixing chamber is fluidly coupled to the combustion chamber at the combustion chamber bottom, where the mixing chamber has a first and second catalyst inlet are fluidly coupled to the mixing chamber, and a mixing cylinder is within the mixing chamber wherein the regenerated catalyst is fed to the mixing tube and the spent catalyst is fed to an annulus outside of the mixing tube (Abstract and Figures 7, 9, 10, and 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion/mixing chamber as taught by Davydov et al., since Davydov et al. states at column 3, lines 21-27 that such a modification would combust coke more consistently and completely when the spent and regenerated catalyst are mixed instead of just being combined since the oxidizer (in the form of oxygen) will not pass any portion of the combustor without encountering the fuel which is present uniformly throughout the combustor cross section in the form of coke on the spent catalyst.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1), Pretz et al. (US Patent No. 9,889,418 B2) and Davydov et al. (US Patent No. 9,266,103 B1).
Regarding Claim 18, Palmas et al., Sexton et al., and Prez et al. references disclose the catalyst regenerator of claim 17 except for a mixing tube in said mixing chamber to facilitate mixing between said spent catalyst, said regenerated catalyst and said oxygen supply gas in an annulus between said mixing tube and a wall of the mixing chamber. Davydov et al. reference discloses a catalyst regenerator includes a combustion chamber with a combustion chamber diameter and combustion chamber bottom with a mixing chamber is fluidly coupled to the combustion chamber at the combustion chamber bottom, where the mixing chamber has a first and second catalyst inlet are fluidly coupled to the mixing chamber, and a mixing cylinder is within the mixing chamber wherein the regenerated catalyst is fed to the mixing tube and the spent catalyst is fed to an annulus outside of the mixing tube (Abstract and Figures 7, 9, 10, and 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion/mixing chamber as taught by Davydov et al., since Davydov et al. states at column 3, lines 21-27 that such a modification would combust coke more consistently and completely when the spent and regenerated catalyst are mixed instead of just being combined since the oxidizer (in the form of oxygen) will not pass any portion of the combustor without encountering the fuel which is present uniformly throughout the combustor cross section in the form of coke on the spent catalyst.
Claims 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmas et al. (US Patent No. 7,026,262 B1) in view of Sexton et al. (US Patent No. 8,753,502 B1).
Regarding Claims 22, 24, and 25, Palmas et al. and Sexton et al. references disclose the process of claim 21 except for bubbles of the fuel gas break up into smaller bubbles before its induction time, distributing said fuel gas to said spent catalyst with a maximum stable bubble size of between about 0.1 and about 0.5 m and distributing said fuel gas to said spent catalyst with a time to maximum stable bubble size from 0.05 seconds to about 1.7 seconds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the process of Palmas with the claimed bubble size, speed and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Palmas et al. and Sexton et al. references disclose the catalyst regenerator of Claim 1 except for said fuel distributor is in said regenerated catalyst pipe. There is no motivation/suggestion to modify the catalyst regenerator of Palmas et al. with the claimed fuel distributor in the regenerated catalyst pipe inlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774